Title: From Alexander Hamilton to James Clinton, 11 September 1780
From: Hamilton, Alexander
To: Clinton, James


                        
                            Dr General
                            Hd Qrs Sepr 11. 1780
                        
                        His Excellency desires you will furnish from your Brigade a subaltern for the Company of light infantry in
                            Col. Cortlands regiment commanded by Capt. Dubois to replace Lt Vermilia who from indispositon which rendered him unfit
                            for service, has been permitted to retire. Yr most Obed & hum. servant
                        
                            A. Hamilton
                            Aide De Camp
                        
                    